DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has provided a foreign prior document with a foreign priority date that is prior to US 2018/0002628 by Hartley as discussed in the remarks dated 07/12/2021, and thus overcomes the rejections in view of Hartley, which are hereby withdrawn.  New grounds of rejections are made below.  
The terminal disclaimer filed on 07/12/2021 has been approved which overcomes the rejections based on double patenting which is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Diggs et al. (US 2008/0020955)
In regards to claim 1, Diggs teaches lubricants for HDD engines (i.e., crankcase oil) [0007].  The composition can comprise overbased magnesium detergent providing at least 700 ppm of magnesium [0007, 0008].  The composition comprises base oil of lubricating viscosity [0016].  The composition one or more detergents such as calcium and magnesium detergents including sulfonates, salicylates, phenates or their mixtures which are neutral or overbased having TBN of 150 or greater such as from 250 to 450 [0031, 0032].  The magnesium detergent is preferably overbased detergent having TBN of from 200 to 500 or preferably up to about 450 [0040].  
The composition can comprise dispersants which can provide preferably less than 400 ppm of boron in to the composition which overlaps the claimed range [0072].  The composition can comprise friction modifiers such as molybdenum compounds which can provide from about 10 to 1000 ppm of molybdenum to the composition [0080].  In one embodiment, magnesium sulfonate provided 1300 ppm (0.13%) of magnesium and calcium phenate provided 600 ppm of calcium to the composition according to the claimed limitation [Inventive Oil 1, 0095].  Base oil is present as balance in a major amount of the composition [0088, Table].
In regards to claims 2, Diggs teaches the composition having combination of detergents as claimed.
In regards to claims 3, 4, Diggs teaches the composition having combination of detergents such as magnesium sulfonate and another detergent such as calcium detergent selected 
In regards to claim 5, Diggs teaches the composition having the claimed lijmitation as previously stated.
In regards to claims 6 – 10, Diggs teaches the composition comprises at least 60% of the detergent as magnesium detergent and no more than 40% of other detergent such as calcium detergent, and wherein the metal detergent provides up to 1% of sulfated ash [0040, 0043].  Thus, calcium based sulfated ash (i.e., calcium sulfate) can be up to approximately 40% of the sulfated ash and thus allows calcium which is present at 29.44% by weight of calcium sulfated ash to be present at a maximum of up to about 0.118% (or about 1180 ppm) in the oil, which overlaps the claimed ranges.  Calcium sulfate (calcium sulfated ash) and magnesium sulfate (magnesium sulfated ash) have very close molecular weights as provided below.
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In regards to claims 12 – 17, Diggs teaches the composition as previously stated.
In regards to claims 11, 18 – 21, Diggs teaches lubricating oil composition which are useful in gasoline (spark ignited) engines and heavy duty diesel (compression –ignited) engines [0016].  The composition comprises the claimed ingredients in the recited amounts.  When the oils are used in the recited engines, the method of lubricating the engines with the oil would be intrinsically provided.
Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mosier et al. (US 2018/0087001)
In regards to claim 1, Mosier teaches lubricating oil composition for spark-ignited injection internal combustion engines (crankcase oil) [0008].  The composition comprises base oil in a major amount as balance after additives [0025, 0028].  The composition comprises boron containing dispersant that provides boron in amounts of from 15 ppm to 2000 ppm to the oil [0056].  The composition comprises molybdenum compounds that can provide from 0 to 1000 ppm or 10 to 750 ppm of molybdenum to the oil [0074].  The composition comprises overbased metal detergents including sulfonates, salicylates, phenates, etc., and their mixtures wherein the salts are calcium salts, magnesium salts, etc., or mixtures and having TBN of from 250 to 600 [0077, 0079].  In Ex11, the composition comprises 1260 ppm (0.126%) of calcium from a combination of calcium sulfonate and phenate detergents and 720 ppm (0.072%) of magnesium from magnesium sulfonate detergent into the oil [0098, Table 2].  
In regards to claims 2 – 4, Mosier teaches the composition having the claimed detergents which can comprise a calcium salicylate in combination with a magnesium sulfonate.
In regards to claims 5 – 10, Mosier teaches the composition having the amount of calcium as previously stated.
In regards to claims 11 – 21, Mosier teaches the composition having the claimed limitations and which are useful in spark-ignited engines and thus when the composition of Mosier is applied to the engine the method of the claims would be intrinsically provided.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.